Filed 9/24/13 P. v. Vasquez CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B245168

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. GA084457, GA086565)
         v.

EDGAR VASQUEZ,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County,
Jared D. Moses, Judge. Affirmed.
         Edgar Vasquez, in pro. per. and Raymond M. DiGuiseppe, under appointment by
the Court of Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.




                                          _______________________
       Edgar Vasquez was charged on December 12, 2011 in a nine-count information
with second degree robbery, false imprisonment by violence, assault by means likely to
produce great bodily injury, misdemeanor battery, three counts of felony vandalism and
two counts of misdemeanor disobeying a court order (Super. Ct. L.A. County, 2011, No.
GA084457). Represented by appointed counsel, Vasquez pleaded not guilty to the
charges.
       On July 5, 2012, Vasquez was charged in an information with stalking and two
counts of misdemeanor disobeying a court order (Super. Ct. L.A. County, 2012, No.
GA086565). Represented by appointed counsel, Vasquez pleaded not guilty to the
charges.
       At a pretrial conference on August 6, 2012, the trial court granted the People’s
motion to consolidate the two cases. Vasquez pleaded not guilty to an amended
consolidated information containing the same counts as the original charging documents.
On October 24, 2012, the court dismissed the charges of false imprisonment by violence
and aggravated assault on the People’s motion.
       According to the evidence at trial, after Vasquez and Kathy Saravia, the victim of
all the charged offenses, ended a tumultuous five-year romantic relationship in April
2011, Vasquez engaged in a series of retaliatory acts from July 2011 through May 2012.
       The jury convicted Vasquez as charged. The trial court sentenced Vasquez to an
aggregate state prison term of eight years, consisting of five years for second degree
robbery, consecutive terms of one year (one-third the middle term) for stalking and eight
months each (one-third the middle term) on three counts of felony vandalism, and
concurrent terms of six-months each on four counts of misdemeanor disobeying a court
order. The court stayed sentencing for misdemeanor battery pursuant to Penal Code
section 654. Vasquez timely appealed.
       We appointed counsel to represent Vasquez on appeal. After an examination of
the record, counsel filed an opening brief in which no issues were raised. On June 26,
2013, we advised Vasquez he had 30 days in which to personally submit any contentions

                                             2
or issues he wished us to consider. On July 10, 2013, we received a hand-printed
supplemental brief from Vasquez, in which he maintained the reporter’s transcripts of
pretrial and trial proceedings were invalid as having been “deliberately altered” in that
“words were changed” and “testimony was omitted” to his detriment.
       We have examined the record and are satisfied Vasquez’s attorney has fully
complied with the responsibilities of counsel, and no arguable issue exists. (Smith v.
Robbins (2000) 528 U.S. 259, 277-284 [120 S.Ct. 746, 145 L.Ed.2d 756]; People v. Kelly
(2006) 40 Cal.4th 106, 112-113; People v. Wende (1979) 25 Cal.3d 436, 441.) Vasquez’s
perfunctory claims are entirely devoid of either evidentiary or legal support and, in any
event, have been abandoned in light of the lack of legal argument, citation to authority or
reference to the record. (See People v. Barnett (1998) 17 Cal.4th 1044, 1107, fn. 37.)

                                     DISPOSITION

       The judgment is affirmed.




                                          ZELON, J.




We concur:




       PERLUSS, P. J.




       WOODS, J.




                                             3